DETAILED ACTION
This office action in response to the after non-final amendment filed on 1/14/2021. Claims 21, 22, 24-35, 37-40 (renumbered: 1-18) whereas claims 1-20, 23 and 36 are cancelled without prejudice and disclaimer.
Terminal Disclaimer
A terminal disclaimer filed 1/29/2021 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Carole Quinn Reg. No. 39,000 on January 29, 2021
AMENDMENTS TO THE CLAIMS
The application has been amended as following, in the claims:
1-20.	(Canceled)

(Currently Amended)  A method comprising:
receiving, by a computing device executing a connection program and from a client application user interface of a client computing device, an indication of a selection of a universal resource locator (URL) by a user of the client computing device, the user-selected URL is contained in an electronic message displayed in the user interface and is designed to direct the user to an external service and away from the client application;
responding, via the computing device and the connection program, to the user’s selection of the URL, the responding comprising:
determining, using the received URL, an action to be performed by the external service;
transmitting a request to perform the determined action request  comprising 
receiving a response to the request from the external service; and
causing, via the computing device, the response to be displayed in the client application user interface at the client computing device in response to the user’s selection of the URL.

(Previously Presented)  The method of claim 21, the computing device is a server computing device and the connection program is a server connection program.

(Canceled)  

(Currently Amended)  The method of claim [[23]] 22, the transmitting comprising transmitting the request to perform the determined action to the external service via an application programming interface (API) of the external service.  

(Previously Presented)  The method of claim 22, further comprising:
receiving, by the server connection program and from the client computing device, a request for a code to be used by the client computing device to obtain the access token; 
transmitting, by the server connection program and to the external service, a stored access token along with a request for the code;
receiving, by the server connection program and from the external service, the requested code; and
transmitting, by the server connection program and to the client computing device, the requested code.

(Previously Presented)  The method of claim 25, the stored access token being obtained in connection with the user’s login to the external service.

(Previously Presented)  The method of claim 26, the user’s login is a login prior to the user’s selection of the URL.

(Previously Presented)  The method of claim 26, the user’s login is a login after to the user’s selection of the URL.

(Previously Presented)  The method of claim 21, the computing device is the client computing device and the connection program is a client connection program.

(Previously Presented)  The method of claim 29, the client application is an electronic messaging application executing on the client computing device and the client connection program is a component of the electronic messaging application.

(Previously Presented)  The method of claim 29, the client application is a web browser application executing on the client computing device and the client connection program is a component of the web browser application.

(Previously Presented)  The method of claim 29, further comprising:
transmitting, by the client connection program and to a server connection program, a request for a code to be used by the client computing program to obtain the access token; 
receiving, by the client connection program and from the server connection program, the requested code; 
transmitting, by the client connection program and to the external service, a request for the access token, the request comprising the received code; and
receiving, by the client connection program and from the external service, the access token, the client connection program using the access token in response to the user’s selection of the URL contained in the electronic message.

(Previously Presented)  The method of claim 21, further comprising:
causing, via the computing device and in response to the received indication of the user’s selection of the URL, a notification to be displayed via the client application user interface of the client computing device, the notification comprising an indication that the request indicated by the URL is being made to the external service.

(Currently Amended)  A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising:
receiving, via a connection program and a client application user interface of a client computing device, an indication of a selection of a universal resource locator (URL) by a user of the client computing device, the user-selected URL is contained in an electronic message displayed in the user interface and is designed to direct the user to an external service and away from the client application;
responding, via the connection program, to the user’s selection of the URL, the responding comprising:
determining, using the received URL, an action to be performed by the external service;
transmitting a request to perform the determined action request comprising 
receiving a response to the request from the external service; and
causing the response to be displayed in the client application user interface at the client computing device in response to the user’s selection of the URL.

(Previously Presented)  The medium of claim 34, the computing device is a server computing device and the connection program is a server connection program.

(Canceled)  

(Previously Presented)  The medium of claim 35, further comprising:
receiving, by the server connection program and from the client computing device, a request for a code to be used by the client computing device to obtain the access token; 
transmitting, by the server connection program and to the external service, a stored access token along with a request for the code;
receiving, by the server connection program and from the external service, the requested code; and
transmitting, by the server connection program and to the client computing device, the requested code.

(Previously Presented)  The medium of claim 34, the computing device is the client computing device and the connection program is a client connection program.

(Previously Presented)  The medium of claim 38, further comprising:
transmitting, by the client connection program and to a server connection program, a request for a code to be used by the client computing program to obtain the access token; 
receiving, by the client connection program and from the server connection program, the requested code; 
transmitting, by the client connection program and to the external service, a request for the access token, the request comprising the received code; and
receiving, by the client connection program and from the external service, the access token, the client connection program using the access token in response to the user’s selection of the URL contained in the electronic message.

(Currently Amended)  A computing device comprising: 
a processor;
a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
receiving logic executed by the processor for receiving, via a connection program and a client application user interface of a client computing device, an indication of a selection of a universal resource locator (URL) by a user of the client computing device, the user-selected URL is contained in an electronic message displayed in the user interface and is designed to direct the user to an external service and away from the client application;
responding logic executed by the processor for responding, via the connection program, to the user’s selection of the URL, the responding comprising:
determining logic executed by the processor for determining, using the received URL, an action to be performed by the external service;
transmitting logic executed by the processor for transmitting a request to perform the determined action request comprising 
receiving logic executed by the processor for receiving a response to the request from the external service; and
causing logic executed by the processor for causing the response to be displayed in the client application user interface at the client computing device in response to the user’s selection of the URL.
Allowable Subject Matter
Claims 21, 22, 24-35, 37-40 (renumbered: 1-18) are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made. Applicant must show how the amendments avoid such references and objections. See 37 CFR 1111 l(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454